The opinion of the court was delivered by
START, J.
This action is brought by the town of Chittenden to recover on account of expense incurred in maintaining a pauper. The pauper resided in Chittenden at the time he came to want, but had not resided there three years, maintaining himself and family. He last resided- for three years, maintaining himself and family, in Stockbridge. The question presented has recently been decided in the case of New Haven v. Middlebury, heard at the last February term of the Supreme Court in the County of Addison, and this case is governed by the decision in that case.
In that case it was held, that, when a person comes to want while in the town where he resides, the town where he so resides and comes to want must provide for him, notwithstanding he has not resided there for three years; and in such case the town providing for the pauper has no remedy against the town where he last resided for three years, maintaining himself and family. One town has no right of action against another for maintaining a pauper, unless the pauper is strictly a transient person away from home, his abiding place, and the town where he resides.
Judgment reversed, and judgment for the defendant to recover its costs.